Title: To George Washington from Diego de Gardoqui, 21 December 1789
From: Gardoqui, Diego Maria de
To: Washington, George

 
          
            Most Excellent Sir.
            Bilbao [Spain]21. of December of 1789.
          
          Sir. I avail myself of the first Oppertunity with pleasure to communicate to your Excelly that I happily arrived at this Port the 13th of the last month after a severe Voyage, and not less perilous.
          The Surprises thereof, which, together with my Complaints, made me sufficiently to suffer, they brought on a painful disorder which has kept me suffering till the present Time, when already almost restored, I propose proceeding to the Court.
          There, as well as in all places, I have no doubt that your Exy will do me the justice of believing that my sincere good wishes for the prosperity of the United States can never fail, nor the personal recognition of the many Honors which I have received from All in general, and very particularly from your Excellency.
          In this Sentiment I beg your Excellency will be pleas’d to command my best Services, firmly persuaded that I shall receive the greatest Satisfaction in being employ’d in your Service[.] I can repeat the high Esteem, and perfect good will where with I entreat the Most High, to replenish your Excellency and the United States with the greatest Felicity.
          May Our Lord preserve your Excellency’s Life many Years. Most Excellent Sir. Your Exys most Obedt Assured Servt
          
            Diego de Gardoqui
          
        